MEMORANDUM **
Manuel Perez-Lopez appeals from the 37 month sentence imposed following his jury-trial conviction for re-entry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Perez-Lopez contends that the district court erred by denying a two-level downward adjustment for acceptance of responsibility pursuant to U.S.S.G. § 3El.l(a). We conclude that the district court did not clearly err. See U.S.S.G. § 3E1.1 cmt. n. 1-2 (2006); see also United States v. Magana-Guerrero, 80 F.3d 398, 402 (9th Cir. 1996) (“Lying with the hope of avoiding a degree of culpability or punishment is the very antithesis of acceptance of responsibility.”)
Perez-Lopez also contends that the within-Guidelines range sentence imposed was unreasonable because it failed to account for the age of the prior conviction used to enhance his base offense level under U.S.S.G. § 2L1.2(b)(l)(B). We conclude that the sentence imposed is reasonable. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 594, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.